             Case 1:20-cv-08724-ER Document 22
                                            21 Filed 12/29/20 Page 1 of 1




Mark S. Cohen
212 957 7601
mcohen@cohengresser.com



December 29, 2020

BY ECF

Hon. Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square, Room 619
New York, NY 10007


Re: T.S., et al v. The Rockefeller University, No. 20-cv-08724 (S.D.N.Y.)

Dear Judge Ramos:

          We represent The Rockefeller University (formerly known as The Rockefeller Institute and The
Rockefeller Institute for Medical Research), of which The Rockefeller University Hospital is a center
(together, the “University”) in the above-referenced action. We write to respectfully request that the Court
adjourn (i) the pre-motion conference and pretrial discovery conference currently scheduled in this action
for January 5, 2021, to a day and time convenient to the Court during the week of January 18, 2021 and
(ii) the deadline for the parties to submit a proposed discovery plan from January 4, 2021 to Monday,
January 18, 2020. (See Dkt. No. 20 (order setting pre-motion and discovery conference).) The University
respectfully requests this adjournment because the University’s offices are closed during the holidays,
making it more difficult for defense counsel to confer with its client during this period and to ensure that it
can meaningfully engage with Plaintiffs concerning a proposed discovery schedule and minimize potential
disputes for the Court to resolve in this regard.

       No prior request to adjourn these deadlines has been made. Plaintiffs consent to the requested
adjournment.



                                                   Respectfully submitted,

                                                   /s/ Mark S. Cohen

                                                   Mark S. Cohen


CC: All counsel (by ECF)
                                                                    The conference scheduled for January 5, 2021 is
                                                                    hereby adjourned to January 22, 2021 at
                                                                    11:30am. The call in information will remain
                                                                    the same: The parties are instructed to dial (877)
                                                                    411-9748 and enter access code 3029857# when
                                                                    prompted. SO ORDERED.
                                                                                                            x




                                                                                                  12/29/2020
